U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54107 COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 06-1766282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian City, New Taipei City 231, Taiwan, R.O.C. (Address of principal executive offices) (949) 336-6161 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No x Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As ofSeptember 30,2015, there were 67,448,890 shares of common stock, par value $0.001, issued and outstanding. COLORSTARS GROUP FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risk 20 Item4 Controls and Procedures 20 PART II – OTHER INFORMATION Item1 Legal Proceedings 20 Item1A Risk Factors 21 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item3 Defaults Upon Senior Securities 21 Item4 Mine Safety Disclosures 21 Item5 Other Information 21 Item6 Exhibits 21 SIGNATURES 23 PART IFINANCIAL INFORMATION Item 1. Financial Statements[JK1][ME2]. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (IN US$) September 30, 2015 December 31, 2014 Assets Current assets: Cash and equivalents $99,503 $75,397 Accounts receivable, net of allowance for doubtful accounts of $57,428 at September 30, 2015 and $53,327 at December 31, 2014. Net of due from affiliate account of $556,759 at September 30, 2015 and $372,549 at December 31, 2014. 247,901 449,703 Inventory 579,493 664,444 Prepaid expenses and other current assets 47,081 48,103 Total current assets 973,978 1,237,647 Equipment, net of accumulated depreciation 69,058 81,958 Investments 104,515 137,767 Other assets 16,812 26,496 Total assets $1,164,363 $1,483,868 Liabilities and stockholders’ equity Current liabilities: Short term loan $514,164 $537,651 Accounts payable 218,535 404,319 Accrued expenses 13,320 21,366 Receipts in advance and other current liabilities 92,426 17,038 Total current liabilities 838,445 980,374 Commitments and contingencies Stockholders’ equity Common Stock –Par Value $0.001 67,448,890 shares issued and outstanding at September 30, 2015 and December 31, 2014 67,449 67,449 Additional paid in capital 3,112,230 3,112,230 Accumulated other comprehensive income 152,305 198,581 Accumulated deficit (3,006,066) (2,874,766) Total stockholders’ equity 325,918 503,494 Total liabilities and stockholders’ equity $1,164,363 $1,483,868 The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE LOSS (UNAUDITED) (IN US$) Three months ended September 30, 2015 2014 Net sales $407,092 $416,204 Cost of goods sold 279,763 340,502 Gross profit 127,329 75,702 Operating expenses Selling, general and administrative 104,749 120,999 Research and development 2,638 - Total operating expenses 107,387 120,999 Loss from operations 19,942 (45,297) Other income (expenses) Interest expense (net) (2,572) (1,976) Share of investee’s operating results (net) - - Gain (loss) on foreign exchange, net 58,697 13,870 Other, net - (1,203) Loss before income tax 76,067 (34,606) Income tax benefit (expense) (8,085) (2,311) Net loss 67,982 (36,917) Earnings per share attributable to common stockholders: Basic and diluted per share $0.00 $0.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 Comprehensive loss: Net loss 67,982 (36,917) Other comprehensive loss: Foreign currency translation gain(loss), net of taxes (99,825) 32,322 Comprehensive loss $(31,843) $(4,595) The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE LOSS (UNAUDITED) (IN US$) Nine months ended September 30, 2015 2014 Net sales $979,739 $915,000 Cost of goods sold 779,607 696,111 Gross profit 200,132 218,889 Operating expenses Selling, general and administrative 361,927 410,083 Research and development 3,380 5,983 Total operating expenses 365,307 416,066 Loss from operations (165,175) (197,177) Other income (expenses) Interest expense (net) (8,458) (6,222) Share of investee’s operating results (net) - (54,984) Gain (loss) on foreign exchange, net 41,006 11,302 Other, net 528 1,554 Loss before income tax (132,099) (245,527) Income tax benefit (expense) 799 1,403 Net loss (131,300) (244,124) Earnings per share attributable to common stockholders: Basic and diluted per share $0.00 $0.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 Comprehensive loss: Net loss (131,300) (244,124) Other comprehensive loss: Foreign currency translation gain(loss), net of taxes (46,276) 6,902 Comprehensive loss $(177,576) $(237,222) The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) For three months ended September 30, 2015 2014 Cash flows from operating activities Net (loss) $67,982 $(36,917) Depreciation and amortization 8,811 9,304 Provision for doubtful accounts 4,194 - Changes in operating assets and liabilities: Accounts receivable (99,094) 128 Inventories 40,144 6,385 Prepaid expenses and other current assets 16,101 (3,769) Accounts payable 24,450 5,705 Accrued expenses (2,810) (1,295) Receipts in advance and other current liabilities 11,737 14,987 Cash flows (used in) operating activities 71,515 (5,472) Cash flows from financing activities Proceeds from bank loan - 55,987 Cash flows provided from (used in) financing activities - 55,987 Effect of exchange rate changes on cash and cash equivalents (80,012) (10,618) Net (decrease) in cash and cash equivalents (8,497) 39,897 Beginning cash and cash equivalents 108,000 116,335 Ending cash and cash equivalents 99,503 $156,232 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $2,601 $1,978 Tax paid (3) (2,286) The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) For nine months ended September 30, 2015 2014 Cash flows from operating activities Net (loss) $(131,300) $(244,124) Depreciation and amortization 26,601 27,865 Gain on disposal of investment - - Provision for doubtful accounts 6,761 2,300 Share of investment loss - 54,984 Changes in operating assets and liabilities: Accounts receivable 195,041 22,306 Inventories 84,951 14,644 Prepaid expenses and other current assets 4,698 7,105 Accounts payable (185,784) (85,167) Accrued expenses (8,046) (4,888) Receipts in advance and other current liabilities 75,388 20,107 Cash flows (used in) operating activities 68,310 (184,868) Cash flows from financing activities Increase in short-term loans - 155,934 Cash flows provided from (used in ) financing activities - 155,934 Cash flows from investing activities Addition to fixed assets (10,093) - Cash flows provided from (used in) investing activities (10,093) - Effect of exchange rate changes on cash and cash equivalents (34,111) (1,791) Net (decrease) in cash and cash equivalents 24,106 (30,725) Beginning cash and cash equivalents 75,397 186,957 Ending cash and cash equivalents $99,503 $156,232 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $8,487 $6,287 Tax paid (3) (1,403) The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Basis of Presentation Nature of Business – Circletronics Inc., now ColorStars Group (“the Company”), was incorporated in Canada on January 21, 2005. Circletronics Inc.- was redomiciled to Nevada and its name changed to ColorStars Group on November 3, 2005. ColorStars Group owns 100% of the shares of ColorStars Inc. Color Stars Inc. (“Color Stars TW”, “the Subsidiary”) was incorporated as a limited liability company in Taiwan, Republic of China in April 2003 and commenced its operations in May 2003. The Subsidiary is mainly engaged in manufacturing, designing and selling light-emitting diode and lighting equipment. Basis of Presentation - The accompanying unaudited consolidated financial statements of ColorStars Group and Color Stars Inc. (“the Company”) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to the Quarterly Report on Form 10-Q and Rule10-01 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for a complete presentation of the financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair statement of the financial position, results of operations and cash flows for the nine months ended September 30, 2015 and 2014 have been included. For further information, refer to the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014. Operating results for the nine months ended September 30, 2015 are not necessarily indicative of the results to be expected for any subsequent interim period or for the year ending December 31, 2015. Basis of Consolidation - The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All intercompany accounts and transactions have been eliminated. Note 2 - Recent Adopted Accounting Pronouncements Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income - In February 2013, the Financial Accounting Standards Board (“FASB”) issued ASU 2013-02, which requires disclosure of significant amounts reclassified out of accumulated other comprehensive income by component and their corresponding effect on the respective line items of net income. This guidance is effective for the Company beginning in the first quarter of 2013. The adoption of ASU 2013-02 only impacted disclosure requirements and did not have any effect on the operating results or the financial condition. COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3 - Recently Issued Accounting Pronouncements Foreign Currency Matters – Effective December 15, 2014, the Financial Accounting Standards Board ("FASB") issued ASU No. 2013-05, Foreign Currency Matters. The parent entity is required to release any related cumulative translation adjustment into net income when the entity ceases to have a controlling financial interest in a subsidiary or group of assets. A pro rata portion of the cumulative translation adjustment should be released into net income upon a partial sale of such an equity method investment. Note 4 - Concentration of Risk Financial instruments that potentially subject the Company to significant concentration of credit risk consist principally of accounts receivable, cash and cash equivalents. The Company’s cash and cash equivalents are maintained with high quality institutions, the compositions and maturities of which are regularly monitored by management. Through September 30, 2015, the Company had not experienced any losses on such deposits. Accounts receivable include amounts due from customers primarily in the manufactory industry. The Company performs ongoing credit evaluations of its customers’ financial condition and limits the amount of credit extended when deemed necessary, but generally requires no collateral.
